DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, it is unclear how the limitations of the claim should be interrupted because it is unclear whether claim 10 requires at least one of the seal member from the group that is recited in claim 9 or it is one of the options from the group. If it is the latter, it is unclear why it is being claimed separately.  The claim is being interpreted as requiring the wear resistant particle embodiment of Claim 8, however clarification is required


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conger et al. (U.S. Publication No. 20190128071).
In regards to claim 1, Conger teaches a rotary steerable apparatus (Fig. 2a, 3b: steering apparatus 100), comprising:
 a housing (housing 102) defining a longitudinal axis (pp[0052]: the housing 102 has an axial bore 108 along the housing's longitudinal axis) and having at least one piston bore (Fig.4a: bore along 164 where 156 is disposed) extending from a hydraulic chamber (152) within the housing (102) along a piston axis (R; Fig. 4a, pp[0059]) oriented in a lateral direction with respect to the longitudinal axis of the housing (102);
 a drill bit (Fig. 1a: drill bit 40) supported at a distal end of the housing (102); 
at least one steering pad (Fig. 4A, pp[0040]: The directional device 150 is operable to pivot its pad 158 disposed on the apparatus 100 to rotate therewith) laterally extendable from the housing to thereby urge the housing in an opposite lateral direction in a wellbore (pp[0040], [0063]: the independent extensions/retractions of the directional devices 150a-c are timed relative to a desired direction D to deviate the apparatus 100 during drilling. In this way, the apparatus 100 operates to push the bit (40) to change the drilling trajectory.); 
at least one piston movable (156) within the at least one piston bore in response to an increase in hydraulic pressure within the hydraulic chamber to thereby laterally extend the at least one steering pad (Fig. 4a, 5, 6a,b,  pp[0036], [0052]: a hydraulic system can direct hydraulic fluid within the chamber 152 to move 156, which in turn extends the directors 150a-c, i.e. pad 158 laterally.), and
 a gap (Fig. 4a: gaps around 156 along 164) defined between the at least one piston (156) and the piston bore (Fig.4a: bore along 164 where 156 is disposed), the gap extending along the piston bore from the hydraulic chamber (152) to an exterior of the housing (102).  

In regards to claim 2, Conger teaches the rotary steerable apparatus according to claim 1, wherein the at least one piston defines a convex cross-section in a plane extending through the piston axis (Fig. 4A: the surfaces of 156 that contact 158 and 164 are convex.). 
 
In regards to claim 3, Conger teaches the rotary steerable apparatus according to claim 2, wherein the convex cross-section of the at least one piston is generally circular such that the at least one piston includes a generally spherical portion (Fig. 4A: the convex surfaces of 156 are generally circular/ spherical as shown.).  

In regards to claim 4, Conger teaches the rotary steerable apparatus according to claim 1, wherein the steering pad is pivotably coupled to the housing about a pivot axis generally parallel to the longitudinal axis (pp[0040]: The directional device 150 is operable to pivot its pad 158 about a pivot point 159 between an extended condition and a retracted condition relative to the apparatus 100.).  
In regards to claim 5, Conger teaches the rotary steerable apparatus according to claim 4, wherein the at least one piston (156; Fig. 4A) is retained to the at least one steering pad (158) and selectively movable between radially retracted and extended positions along the piston axis (pp[0050], Fig. 4A, 5: 156 extends and retracts  which causes the pad 158 to pivot about the pivot point 159 and either extend away from the housing 102 or retract in toward the housing 102 ).

In regards to claim 6, Conger teaches the rotary steerable system according to claim 5, wherein the at least one piston (Fig. 4a: 156) is retained in a T-slot (slot in which 157a of 156 is disposed. The limitation “T-slot” is being interpreted broadly as the limitation has not been clearly defined in the claim) defined on the steering pad (158), the at least one piston movable with respect to the steering along the T-slot in an oblique direction with respect to the piston axis (pp[0059]: 156 is movable with 154 and rotates towards the pivot point 159 from a first angular orientation (FIG. 4A) at the piston's first position to a second angular orientation (FIG. 5) at the piston's second position.).  

In regards to claim 7, Conger teaches the rotary steerable system according to claim 6, wherein the at least one piston (156) is retained in the T-slot by a circular flange (pin 157b) of the piston (156), and wherein the circular flange is rotatable in the T-slot ()pp[0059]; pin 157b is rotated about pivot point 159) such that the at least one piston is rotatable about the piston axis (pp[0059]: 156 rotates towards the pivot point 159.).   

In regards to claim 11, Conger teaches the rotary steerable system according to claim 1, wherein the at least one piston bore is at least one of the group consisting of cylindrical, elongated cylindrical and elliptically cylindrical (Fig. 4a: the slot in the inner surface of 163 where a portion of 156 is disposed is elongated cylindrical.), and wherein the at least one piston is at least one of the group consisting of spherical, spheroidal and spherocylindrical (Fig, 4A: the piston 156 is spherocylindrical as it is cylindrical with radial ends (The ends that are in contact with the inner surface of 158 and 164.))

In regards to claim 12, Conger teaches a steerable drilling system, comprising:
 a drill string extending from a surface location into a borehole (Fig. 1A: drillstring 22 extends from surface into a borehole 12), the drill string operable to rotate about a longitudinal axis of the drill string (Fig. 1A, pp[0034]: drillstring 22 rotates about a longitudinal axis (not shown but implicit).); 
a housing (housing 102)  supported within the drill string (22), the housing (102) defining a hydraulic chamber (152)  therein and at least one piston bore (Fig.4a: bore along 164 where 156 is disposed)  extending from the hydraulic chamber (152);
 	a drill bit (40) supported at a distal end of the housing (102);
 at least one steering pad pivotably coupled (Fig. 4A, pp[0040]: The directional device 150 is operable to pivot its pad 158 disposed on the apparatus 100 to rotate therewith)  to the housing (102) and extendable laterally from the housing to engage a side of the borehole and thereby urge the housing in an opposite lateral direction (pp[0040], [0063]: the independent extensions/retractions of the directional devices 150a-c are timed relative to a desired direction D to deviate the apparatus 100 during drilling. In this way, the apparatus 100 operates to push the bit (40) to change the drilling trajectory.); and 
at least one piston (156) selectively extendable through the at least one piston bore in the lateral direction  and in engagement with the at least one steering pad to urge the steering pad to pivot radially outward (Fig. 4a, 5, 6a,b,  pp[0036], [0052]: a hydraulic system can direct hydraulic fluid within the chamber 152 to move 156 in the lateral direction which in turn moves the directors 150a-c, i.e. pad 158, radially outward)  from the housing (102), wherein a gap (Fig. 4a: gaps around 156 along 164)  is defined along the piston bore between the at least one piston (156) and the housing (102) about a perimeter of the at least one piston (156).  

In regards to claim 13, Conger teaches the steerable drilling system according to claim 12, wherein the at least one piston (Fig. 4a: 156)  is retained to the at least one steering pad (158) and slidable along the steering pad in an oblique direction as the steering pad pivots (pp[0059]: 156 is movable with 154 and rotates towards the pivot point 159 from a first angular orientation (FIG. 4A) at the piston's first position to a second angular orientation (FIG. 5) at the piston's second position.).  

In regards to claim 16, Conger teaches the steerable drilling system according to claim 12, wherein the at least one piston defines an arcuate convex cross-section in a plane through a piston axis extending in the lateral direction (Fig. 4A: the surfaces of 156 that contact 158 and 164 are convex.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view of Song et al. (U.S. Publication No. 20060185902).
In regards to claim 8, Conger teaches the rotary steerable system according to claim 1.
Conger is silent regarding wherein the at least one piston includes a pair of pistons spaced from one another along the longitudinal axis.  
Song, drawn to a downhole steering tool, discloses wherein the at least one piston includes a pair of pistons spaced from one another along the longitudinal axis (Figs. 4a-4b: actuation module 180 contains multiple pistons (unnumbered) spaced apart longitudinally.).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, Song teaches that multiple actuators is a known and art accepted alternative to multiple different actuation mechanisms (pp[0032]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view of Quantz et al. (U.S. Patent No. 5402858).
In regards to claim 9, Conger teaches the rotary steerable system according to claim 1, wherein the at least one piston includes a circumferential groove receiving at least one seal member therein (pp[0056], Fig. 5: seal 162 that that is disposed within a groove).
Conger does not explicit teach that the at least one seal member comprises at least one of the group consisting of an elastomeric o-ring, a plurality of wear resistant particles embedded in a filler material and a plurality of wear resistant particles suspended in grease.  
Conger does disclose that the seal can use any suitable sealing element (pp[0056])
Quantz, drawn to an o-ring seal for rock bit bearings, discloses the at least one seal member comprises at least one of the group consisting of an elastomeric o-ring, a plurality of wear resistant particles embedded in a filler material and a plurality of wear resistant particles suspended in grease (Abstract, Col. 6 lines 53-68: An O-ring seal comprises a body and a surface both formed from an elastomeric composition. The HSN elastomeric composition further comprises a multiplicity of particles of low friction wear resistant materials which are uniformly distributed throughout the elastomeric composition).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the seal of Conger with the o-ring of Quantz as the o-ring seal of Quantz is a simple substitution of a generic sealing mechanism of Conger which will yield the same predictable results of providing a sealing means for the steerable system. Furthermore, the o-ring of Quantz contains low friction wear resistant particles that are added to the elastomeric composition that enhance the wear resistance of and reduce friction at the surface of the O-ring seal to provide a more robust seal (Col. 6 lines 53-68).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view of Quantz et al. (U.S. Patent No. 5402858) and in further view of Minegishi (U.S. Patent No. 3875634).
In regards to claim 10, the combination of Conger and Quantz teaches the rotary steerable system according to claim 9.
Quantz further discloses wherein the at least one seal member comprises a plurality of wear resistant particles (Abstract, Col. 6 lines 53-68: An O-ring seal comprises a body and a surface both formed from an elastomeric composition. The HSN elastomeric composition further comprises a multiplicity of particles of low friction wear resistant materials which are uniformly distributed throughout the elastomeric composition.)

Minegishi, drawn to a seal for use in a rotary piston engine, discloses at least one seal member is energized by a spring to be biased radially outward with respect to the circumferential groove (Fig. 1, Col. 17- 23: an O-ring 5 in a U-shaped channel formed in the seal and a spring for biasing the ring into engagement with the side housing.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Conger and Quantz with the spring element of Minegishi to ensure that the o-ring is biased into engagement with the circumferential groove (Col. 17-23). 
The combination of Conger, Quantz and Minegishi discloses wherein the at least one seal member comprises a plurality of wear resistant particles energized (Quantz discloses an o-ring that comprises a multiplicity of particles of low friction wear resistant materials; Col. 6 lines 53-68) by a spring to be biased radially outward with respect to the circumferential groove (Minegishi discloses an o-ring that is biased by spring to maintain engagement of o-ring with the housing; Col. 17- 23).  



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view of Haugvaldstad (U.S. Publication No. 20180128060).
In regards to claim 14, Conger teaches the steerable drilling system according to claim 12.
Conger is silent regarding wherein the at least one piston is disconnected from the at least one steering pad.
Conger does disclose that the module, which includes the piston and steering pad, can be removed (pp[0054]: the module 151, which includes 156, can be removed from the side pocket of the tool housing 102.).
Haugvaldstad, drawn to a wellbore steering device, discloses wherein the at least one piston is disconnected from the at least one steering pad (pp[0088], Figs. 2b, 23, 24: the pistons can be removed from the steering pad.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Conger such that the piston is disconnected from the steering pad, as taught by Haugvaldstad, in the event that the pad or piston needs to be replaced. Furthermore, removal of the piston from the steering pad is a standard procedure of a steerable system (pp[0088]). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view of Haugvaldstad (U.S. Publication No. 20180128060) and in further view of Rushton (U.S. Publication No. 20160002978).
In regards to claim 15, the combination of Conger and Haugvaldstad teaches the steerable drilling system according to claim 14.
The combination of Conger and Haugvaldstad is silent regarding a roller retained on the at least one pad and rollable between the at least one pad and the at least one piston as the at least one piston is extended.  
Rushton, drawn to a wellbore steering device, discloses a roller (pp[0030], Fig. 2, 3: rolling ball 74)  retained on the at least one pad (76) and rollable between the at least one pad  (76) and the at least one piston (56) as the at least one piston is extended (Fig. 3).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the piston of the combination of Conger and Haugvaldstad such that it includes rolling balls, as taught by Rushton, as the ball structures will reduce side loads on the piston as the piston acts against the steering pad (pp[0030]). 

Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view Rushton (U.S. Publication No. 20160002978).
In regards to claim 17, Conger teaches the steerable drilling system according to claim 12.

Rushton discloses wherein the at least one piston includes a skirt elongated on one lateral side thereof such that the at least one piston defines a greater length along a first lateral side than an opposite lateral side thereof (as shown below in the annotated version of Figure 3. Note that the claim is being interpreted broadly because the limitations do not clearly define the “skirt” , “one lateral side” and “opposite lateral side” with reference to other structures.). 

    PNG
    media_image1.png
    943
    857
    media_image1.png
    Greyscale

Figure 3 (annotated)

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
	
In regards to claim 18, the combination of Conger and Rushton teaches the steerable drilling system according to claim 17.
Rushton further teaches wherein the skirt is sloped (slope at 58) between the first lateral side and the opposite lateral side of the at least one piston (as shown in Fig. 3 below).

    PNG
    media_image1.png
    943
    857
    media_image1.png
    Greyscale

Figure 3 (annotated)
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Conger and Rushton such that the piston skirt is sloped, as taught by Ruston, since such a modification would have involved a mere change in the shape of a known component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 20, Conger teaches the steerable drilling system according to claim 12.
Conger is silent regarding wherein the at least one piston includes at least one of the group consisting of a ball retained in a pocket defined in the at least one piston, the ball rotatable against the at least one steering pad and a roller retained in a pocket defined in the at least one piston, the roller retained in the pocket to rotate in a single plane with respect to the piston.
Rushton discloses wherein the at least one piston includes at least one of the group consisting of a ball (Fig. 2, 3: rolling ball 74) retained in a pocket defined in the at least one piston (piston 56), the ball rotatable against the at least one steering pad (76; pp[0030]) and a roller retained in a pocket defined in the at least one piston, the roller retained in the pocket to rotate in a single plane with respect to the piston (pp[0030], Fig.2, 3: cam follower arrangement 74 may comprise, for example, rolling balls.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the piston of Conger such that it includes rolling balls, as taught by . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. (U.S. Publication No. 20190128071) in view Rushton (U.S. Publication No. 20160002978) and in further view of Barr et al. (U.S. Patent No. 5553678).
In regards to claim 19, the combination of Conger and Rushton teaches the steerable drilling system according to claim 17.
Rushton further discloses wherein the skirt is stepped between the first lateral side and the opposite lateral side of the at least one piston (the skirt is stepped at 58 as shown below.).

    PNG
    media_image1.png
    943
    857
    media_image1.png
    Greyscale


Barr, drawn to a bias unit for rotary steerable drilling systems, discloses wherein the piston is keyed to the housing such that the piston maintains a rotational orientation with respect to the housing (Fig. 11, Col. 8 lines 63-65: An anti-rotation location pin 89 on the inner end of the piston 83 is slidable in a blind bore 90 in the bit body.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Conger and Rushton with the pin and blind bore of Barr in order to selectively allow rotation (Col. 8 lines 63-65).


                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676